 

Exhibit 10.77

 

STOCK OPTION AGREEMENT, made as of the 12th day of July, 2017, between
BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the “Company”), and
ROBERT PACCASASSI (the “Optionee”).

 



 



WHEREAS, the Optionee is an employee of the Company; and

 

WHEREAS, the Company desires to provide to the Optionee an incentive to promote
the success of the Company.

 

NOW, THEREFORE, in consideration of the foregoing, the Company hereby grants to
the Optionee the right and option to purchase shares of Common Stock of the
Company under and pursuant to the terms and conditions of the Company’s 2010
Equity Participation Plan (the “Plan”) and upon and subject to the following
terms and conditions:

 

1. GRANT OF OPTION. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase up to Forty Thousand (40,000) shares of Common
Stock of the Company (the “Option Shares”) during the following periods:

 

(a) All or any part of Thirteen Thousand Three Hundred Thirty-Four (13,334)
shares of Common Stock may be purchased during the period commencing at 12:01
A.M. on July 12, 2018 and terminating at 5:00 P.M. on July 12, 2027 (the
“Expiration Date”).

 

(b) All or any part of Thirteen Thousand Three Hundred Thirty-Three (13,333)
shares of Common Stock may be purchased during the period commencing at 12:01
A.M. on July 12, 2019 and terminating at 5:00 P.M. on the Expiration Date.

 

(c) All or any part of Thirteen Thousand Three Hundred Thirty-Three (13,333)
shares of Common Stock may be purchased during the period commencing at 12:01
A.M. on July 12, 2020 and terminating at 5:00 P.M. on the Expiration Date.

 

2. NATURE OF OPTION. The Option is not intended to meet the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended, relating to
“incentive stock options.”

 

3. EXERCISE PRICE. The exercise price of each of the Option Shares shall be Two
Dollars and Eighty Cents ($2.80) per share (the “Exercise Price”). The Company
shall pay all original issue or transfer taxes on the exercise of the Option.

 

4. EXERCISE OF OPTIONS. (a) The Option shall be exercised in accordance with the
provisions of the Plan. As soon as practicable after the receipt of notice of
exercise and payment of the Exercise Price as provided for in the Plan, the
Company shall tender to the Optionee a certificate issued in the Optionee’s name
evidencing the number of Option Shares covered thereby.

 

   

   

 

(b) The Company agrees that, as contemplated in Section 13(b) of the Plan, the
Optionee may elect to have the Company reduce the number of Option Shares
otherwise issuable by a number of Option Shares having a Fair Market Value (as
defined in the Plan) equal to the exercise price of the Option being exercised.
In the event of such election, the Company shall issue to the Optionee a number
of Option Shares computed using the following formula:

 

  X = Y (A-B)          A   Where X = the number of Option Shares to be issued to
the Optionee           Y = the number of Option Shares subject to this Option
(or the portion thereof being cancelled)           A = the Fair Market Value of
one Option Share           B = the Exercise Price

 

5. TRANSFERABILITY. The Option shall not be transferable other than by will or
the laws of descent and distribution and, during the Optionee’s lifetime, shall
not be exercisable by any person other than the Optionee.

 

6. TERMINATION OF EMPLOYMENT. To the extent the Option has become exercisable at
the time of any termination of employment with the Company or its subsidiaries
for any reason whatsoever, the Option shall remain exercisable until twelve (12)
months following such termination but in no event shall the Option be
exercisable after the Expiration Date.

 

7. INCORPORATION BY REFERENCE. The terms and conditions of the Plan are hereby
incorporated by reference and made a part hereof.

 

8. NOTICES. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and hand delivered or sent by registered or certified
mail, return receipt requested, addressed to the Company, 40 Marcus Drive, Suite
One, Melville, New York 11747, Attention: Chief Executive Officer, and to the
Optionee at the address indicated below. Notices shall be deemed to have been
given on the date of hand delivery or mailing, except notices of change of
address, which shall be deemed to have been given when received.

 

9. BINDING EFFECT. This Stock Option Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective legal representatives,
successors and assigns.

 

10. ENTIRE AGREEMENT. This Stock Option Agreement, together with the Plan,
contains the entire understanding of the parties hereto with respect to the
subject matter hereof and may be modified only by an instrument executed by the
party sought to be charged.

 

 2 

   

 

11. GOVERNING LAW. This Stock Option Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, excluding
choice of law rules thereof.

 

12. EXECUTION IN COUNTERPARTS. This Stock Option Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but both of which
together shall constitute one and the same instrument.

 

13. SIGNATURES. Signatures hereon which are transmitted via facsimile, or other
electronic image, shall be deemed original signatures.

 

14. INTERPRETATION; HEADINGS. The provisions of this Stock Option Agreement
shall be interpreted in a reasonable manner to give effect to the intent of the
parties hereto. The headings and captions under sections and paragraphs of this
Stock Option Agreement are for convenience of reference only and do not in any
way modify, interpret or construe the intent of the parties or affect any of the
provisions of this Stock Option Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

 3 

   

 

IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement as of
the day and year first above written.

 

  BIORESTORATIVE THERAPIES, INC.         By:     Name: Mark Weinreb   Title:
Chief Executive Officer             Signature of Optionee         Robert
Paccasassi   Name of Optionee             Address of Optionee

 

   

   

 